Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 1 of 10 Page ID #86




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RODNEY EUGENE BLACK,
 #B86195,

                       Plaintiff,
                                                Case No. 20-cv-00678-NJR
 v.

 WEXFORD HEALTH SOURCE INC.,
 ROB JEFFREYS,
 ANGELA CRAIN,
 DR. SIDDIQUI, and
 ANTHONY WILLS,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Rodney Eugene Black, an inmate of the Illinois Department of Corrections

who is currently incarcerated at Menard Correctional Center (“Menard”), brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He claims

that he has been provided inadequate medical treatment for his back condition, and he

seeks monetary damages.

       On September 28, 2020, Black filed a Motion for Temporary Restraining Order

and/or Preliminary Injunction. (Doc. 13). Before addressing the request for injunctive

relief, the Court must first review the Complaint pursuant to 28 U.S.C. § 1915A. Under

Section 1915A, any portion of a complaint that is legally frivolous, malicious, fails to state

a claim upon which relief may be granted, or requests money damages from a defendant

who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this

                                       Page 1 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 2 of 10 Page ID #87




juncture, the factual allegations of the pro se Complaint are to be liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                     THE COMPLAINT

       Black alleges the following: He suffers from a degenerative disk, a slipped disk,

a bulging disk, and a narrowing disk in his neck. (Doc. 1, p. 10). Upon arrival at Menard

on April 30, 2019, he informed several nurses, Dr. Siddiqui, and Angela Crain, the health

care supervisory, of his chronic back problems. (Doc. 1, p. 10). He told them that his

medical records from Saline County Detention Center should have been transferred with

him and that he also has medical records at Jesse Brown VA Medical Center in Chicago.

On August 14, 2019, after falling down the stairs, he was issued a low bunk and low

gallery permit. He has written sick call slips requesting pain medication, MRIs, and back

surgery that “have mostly fallen on deaf ears.” (Id.). Black also has written several

grievances that have mysteriously disappeared. His back pain is severe and sometimes

unbearable. (Id. at p. 11). The pain keeps him awake at night and makes sitting for long

periods of time and walking difficult. He was told by two nurses, as recently as 2020, that

Menard was still waiting for medical records from his MRI taken in 2013 or 2014 to arrive

from Jesse Brown VA Medical Center, but then he was told from another nurse that

Menard has had his records since September 2019. (Id.).

                                       DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to

designate the following Count:



                                      Page 2 of 10
    Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 3 of 10 Page ID #88




          Count 1:          Eighth Amendment claim against Wexford Health Source,
                            Inc., Jeffreys, Dr. Siddiqui, Crain, and Wills for deliberate
                            indifference to Black’s serious medical needs relating to his
                            back condition and associated pain.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 1

          The Eighth Amendment to the United States Constitution protects prisoners from

cruel and unusual punishment. U.S. CONST. amend. VIII; see also Berry v. Peterman, 604

F.3d 435 (7th Cir. 2010). Prison officials violate the Eighth Amendment’s proscription

against cruel and unusual punishment when their conduct demonstrates deliberate

indifference to the serious medical needs of an inmate. See Estelle v. Gamble, 429 U.S. 97,

104 (1976); Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997). In this circuit, deliberate

indifference “is merely a synonym for intentional or criminally reckless conduct[.]”

Salazar v. Chicago, 940 F.2d 233, 238 (7th Cir. 1991).

          To prevail on a claim of deliberate indifference to a serious medical need, a

plaintiff must first show that his condition was “objectively, sufficiently serious” and that

the “prison officials acted with a sufficiently culpable state of mind.” Greeno v. Daley, 414

F.3d 645, 653 (7th Cir. 2005) (citations and quotation marks omitted). Finally, when it

comes to medical care, an inmate is not entitled to demand specific care, nor is he to the



1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                                  Page 3 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 4 of 10 Page ID #89




best possible care. Haley v. Feinerman, 168 F. App’x 113, 117 (2006) (citing Forbes v. Edgar,

112 F.3d 262, 267 (7th Cir. 1997)). Rather, an inmate is entitled to reasonable measures to

meet a substantial risk of serious harm. Id.

       Count 1 will proceed against Dr. Siddiqui and Wexford Health Sources, Inc.

(“Wexford”). Because Black claims he has been seen by medical professionals for issues

with his back since as earlier as 2013 and is in chronic pain, the Court presumes at this

point that he suffers from a serious medical condition. See Thompson v. Godinez, 561 F.

App’x 515, 518 (7th Cir. 2014).

       As to Dr. Siddiqui, Black states that Dr. Siddiqui examined him several times,

reviewed his past medical records, and had x-rays taken. Regardless of the treatment

provided, Black claims he is still experiencing severe pain and that Dr. Siddiqui has not

ensured that he receives surgery. He further alleges that Dr. Siddiqui is aware that his

back problems are worsening but responds with “inadequate spotty care.” (Doc. 1, pp. 11,

56). Because “[a] prison physician cannot simply continue with a course of treatment that

he knows is ineffective in treating the inmate’s condition[,]” Arnett v. Webster, 658 F.3d

742, 754 (7th Cir. 2011), the Court is unable to determine at this juncture whether Dr.

Siddiqui’s actions possibly constituted deliberate indifference. Discovery may reveal that

Dr. Siddiqui had a valid reason for not recommending or scheduling surgery, but the

Court cannot rule out the possibility of deliberate indifference at this time. Thus, Count 1

will proceed against Dr. Siddiqui.

       Count 1 will also proceed against Wexford. As a corporation, Wexford can be held

liable for deliberate indifference only if it had a policy or practice that caused the alleged

                                       Page 4 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 5 of 10 Page ID #90




violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917,

927 (7th Cir. 2004). Black claims that because of the collegial review process implemented

by Wexford, his health care has been delayed and denied. Black has been told by doctors

and nurse practitioners that if an inmate requires a medical procedure, it must “go

through” collegial review and “more likely than not it will be disallowed by this process.”

(Doc. 1, p. 56). He states that because of this process his health care has been delayed and

denied. These allegations are sufficient to survive screening.

       Black has failed, however, to assert facts to support the claim that Jeffreys, Crain,

and Wills acted with deliberate indifference. He states that Angela Crain, the health care

supervisory, and Anthony Wills, the warden of Menard, concluded that his back and

back pain was under control based on his medical records, nurse call slips, x-rays, and

past MRIs. (Doc. 1, p. 56). Likewise, Director Jeffreys concurred in the decision made by

Wills and Crain after a review of the medical record. These allegations demonstrate that

neither Crain, Wills, nor Jeffreys had the necessary state of mind for a deliberate

indifference claim. They received Black’s complaints and reviewed his medical records,

presumably to ensure that he was receiving medical care for the complained of condition,

before arriving at a decision. See Johnson v. Doughty, 433 F. 3d 1001, 1010-12 (7th Cir. 2006).

This response by Defendants is reasonable and does not amount to the criminal

recklessness required for an Eighth Amendment violation. Accordingly, Count 1 will be

dismissed as to Crain, Jeffreys, and Wills.

   MOTION FOR TEMPORARY RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION

       As previously noted, Black is seeking a Temporary Restraining Order (“TRO”)

                                        Page 5 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 6 of 10 Page ID #91




and/or Preliminary Injunction. (Doc. 13). The same legal analysis is used to determine

whether a TRO or a preliminary injunction is warranted. A preliminary injunction is an

“extraordinary and drastic remedy” for which there must be a “clear showing” that a

plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A

Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, FEDERAL PRACTICE                 AND


PROCEDURE § 2948 (5th ed. 1995)). The purpose of an injunction is “to minimize the

hardship to the parties pending the ultimate resolution of the lawsuit.” Faheem-El v.

Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the burden of demonstrating: (1) a

reasonable likelihood of success on the merits; (2) no adequate remedy at law; and

(3) irreparable harm absent the injunction. Planned Parenthood v. Comm’r of Ind. State Dep’t

Health, 699 F.3d 962, 972 (7th Cir. 2012).

       In the Motion, Black claims that he has a medical need for surgery and is in great

pain. He alleges that Defendants refuse to give him an MRI or let him see a back specialist

for surgery. They also refuse to give him anything for the pain. Black states that these

claims are supported by the exhibits attached to the Complaint. He requests the Court to

issue an injunction ordering Defendants to send him to a back specialist and be provide

him with adequate care.

       The Court denies the motion at this time, as Black has failed to demonstrate any

factors for obtaining a TRO or preliminary injunction. First, Black has not demonstrated

a likelihood of success on the merits of his surviving claims against Dr. Siddiqui and

Wexford. Based on the allegations, Dr. Siddiqui does not appear to have responded to

Black’s back issues with deliberated indifference. Dr. Siddiqui reviewed all of Black’s

                                        Page 6 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 7 of 10 Page ID #92




medical records, examined him personally several times, and x-rays were ordered. Other

than stating that Dr. Siddiqui has not ensured he received surgery, “the best alternative”

treatment for his pain, Black has not put forth any evidence suggesting that this decision

was the result of deliberate indifference. To the contrary, the exhibits to his Complaint

provide that he has “not been referred to an offsite specialist at the discretion of his

medical providers[.]” (Doc. 1, p. 13). Black states that surgery is medically necessary, but

again, there is nothing in the record to support this claim and seems to be a self-

assessment. Therefore, Black has not demonstrated a likelihood of success on the merits

of his claim against Dr. Siddiqui.

       Likewise, there is nothing in the Complaint or record to suggest that Black was

denied necessary medical care due to a Wexford policy. It is not clear from the alleged

facts in the Complaint or attached exhibits that he was in fact referred to collegial review

for the approval of a medical procedure and then the request was denied. It has also not

been alleged or demonstrated that he was not referred to collegial review by a health care

provider at Menard because the collegial review process “more likely than not” would

disallow the requested procedure anyways. Without more than Black’s claim that the

collegial review process resulted in him being delayed and denied health care, he has

failed to allege facts suggesting that Wexford’s policy was the moving force behind his

inadequate care, and thus, has not demonstrated a likelihood of success on the merits of

his claim against Wexford. See Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F. 3d 293, 306.

       Black also has failed to argue why his traditional legal remedies are inadequate or

that he “will likely suffer irreparable harm absent obtaining preliminary injunctive

                                       Page 7 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 8 of 10 Page ID #93




relief.” Orr v. Shicker, 953 F. 3d 490, 502(7th Cir. 2020) (citing Whitaker By Whitaker v.

Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017)). Based on

the exhibits referenced by Black filed with the Complaint, he has been seen by medical

providers for complaints regarding his back over fifteen times since June 22, 2019. (See

Doc. 1, pp. 13, 22). He has been prescribed physical therapy and x-rays have been taken.

(Doc. 1, pp. 13, 22; Doc. 9, p. 1). In April 13, 2020, he was prescribed Meloxicam, a

nonsteroidal anti-inflammatory drug, for six months and Robaxin, a muscle relaxer, for

three months. (Id. at p. 13). Although he has not been approved for surgery or to see a

specialist, it does not appear that he is being denied medical treatment while this action

is pending, and the Court will not issue a preliminary injunction “based only on a

possibility of irreparable harm[.]” Id. (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 22 (2008)). Accordingly, Black has not made the clear showing necessary to warrant an

emergency injunction, and the Motion is denied.

                                        DISPOSITION

       For the reasons set forth above, the Complaint survives preliminary review

pursuant to Section 1915A. Count 1 will proceed against Dr. Siddiqui and Wexford

Health Source Inc., but is DISMISSED as to Jeffreys, Crain, and Wills. Because there are

no further claims against Jeffreys, Crain, and Wills, they are DISMISSED without

prejudice. The Clerk of Court is DIRECTED to terminate them as parties in the Case

Management/Electronic Case Filing (“CM/ECF”) system.

       The Motion for Temporary Restraining Order and/or Preliminary Injunction

(Doc. 13) is DENIED without prejudice.

                                        Page 8 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 9 of 10 Page ID #94




       The Clerk of Court shall prepare for Dr. Siddiqui and Wexford:       (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of

the Complaint, and this Memorandum and Order to Defendants’ place of employment

as identified by Black. If a defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the

Court will require the defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Black, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, his last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the

Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants only need to respond

to the issues stated in this Merit Review Order.

       If judgment is rendered against Black, and the judgment includes the payment of

costs under Section 1915, he will be required to pay the full amount of the costs, even

though his application to proceed in forma pauperis was granted. See 28 U.S.C.

                                        Page 9 of 10
Case 3:20-cv-00678-SPM Document 14 Filed 09/30/20 Page 10 of 10 Page ID #95




§ 1915(f)(2)(A).

       Finally, Black is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 30, 2020

                                                  _                    __________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                   NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your
lawsuit and serve them with a copy of your complaint. After service has been achieved,
the defendants will enter their appearance and file an Answer to the complaint. It will
likely take at least 60 days from the date of this Order to receive the defendants’ Answers,
but it is entirely possible that it will take 90 days or more. When all of the defendants
have filed Answers, the Court will enter a Scheduling Order containing important
information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for the defendants before filing any motions, to give the defendants
notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not
submit any evidence to the Court at his time, unless otherwise directed by the Court.
                                       Page 10 of 10
